DETAILED ACTION
This is in response to amendment to application no. 17/067,193 filed on July 15, 2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 (currently amended): A method of forming a semiconductor structure,
comprising:
forming a first pair of source/drain regions and a second pair of source/drain
regions in a substrate;
depositing an interlayer dielectric layer over the substrate, the interlayer
dielectric layer having a first trench between the first pair of source/drain regions and
a second trench between the second pair of source/drain regions;
depositing a gate dielectric layer in the first trench and the second trench,
respectively;
forming a layer stack over the gate dielectric layer in the first trench
and the second trench, wherein the layer stack has a first [[a]] thickness in the
first trench and a second thickness different from the first thickness in the second
trench; and
depositing a conductive layer in the first trench and the second trench over
the layer stack.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitations of “a method of forming a semiconductor structure comprising removing the first layer from the first trench” as recited in claim 1, a method of forming a semiconductor structure wherein the layer stack has first thickness in the first trench and a second thickness different from the first thickness in the second trench” as recited in claim 13, and “a method of forming a semiconductor structure comprising removing the work function layer from the first trench while keeping the work function layer and the layer stack intact in the second trench” as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on July 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,804,163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817